DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 3-8: Lines, Numbers and Letters must be durable, clean, black, and uniformly thick and well-defined – 37 CFR 1.84(l).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Abstract
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 

The abstract of the disclosure is objected to because Abstract: it is not limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a template storing unit”, “a test data controlling unit”, “a swimming state identifying unit” in claim 9-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweeney et al. (U.S. Pub. No. 2014/0099615 A1).

Referring to claim 1, Sweeney et al. disclose a method for monitoring a swimming state by using a wearable device (Figures 2 & 6), comprising:
providing a swimming mode in the wearable device (e.g., swim training device 10 – Figure 2; para. [0034]), and storing standard swimming stroke data that have been collected in advance as corresponding template data (e.g. “Another performance parameter which may be derived from the velocity is detection of the individual strokes performed by the swimmer 12. The strokes may be detected by the swim training device 10 via a stroke detector 32 in communication with the control unit 28. The individual strokes may be identified by analyzing the changes in the swimming speed and recognizing that the swimmer's speed varies throughout a single stroke. In other words, the stroke detector 32 may detect a periodic change in velocity as the swimmer 12 performs consecutive strokes. The velocity data may be stored to construct a speed profile, and each stroke may be associated with one cycle of the velocity waveform data.” - para. [0042], [0049]),
e.g., “Various implementations of the swim training device 10 include a user interface for allowing the user to select various operational modes and make requests for performance data. The user interface includes a selection tool 62 in operative communication with the control unit 28 and configured to receive user input corresponding to desired swimming performance data.” - para. [0059]), and after the swimming mode has been activated (e.g., “The control unit may also have selectable modes for stroke interpretation for different stroke types, i.e., freestyle, breast stroke, butterfly, etc.” - para. [0012], [0042]-[0043], [0059]), controlling a sensor (e.g., stroke detector 32 – Figure 6) to collect swimming stroke data of the user (para. [0014], [0042], [0044]);
obtaining test data from the swimming stroke data for identifying a swimming state of the user (para. [0035], [0042], [0044]); and
matching the test data with each template data (e.g., real-time feedback – para. [0035]), and when the test data that are successfully matched the template data exist, identifying the swimming state of the user to be the swimming state that corresponds to the template data associated with the test data that are successfully matched (para. [0012], [0035], [0046], [0048]).
As to claim 2, Sweeney et al. disclose a method for monitoring a swimming state by using a wearable device (Figures 2 & 6), wherein the step of storing standard swimming stroke data that have been collected in advance as corresponding template data comprises:
collecting standard swimming stroke data in advance, generating the template data according to the collected standard swimming stroke data and storing the template data in the wearable device, wherein the standard swimming stroke data comprise at least breaststroke data, freestyle data, butterfly stroke data and backstroke data (e.g., “The control unit may be programed to generate a performance signal in response to reaching or achieving various goals, such as time, distance, average speed, and/or peak speed. The control unit may also have selectable modes for stroke interpretation for different stroke types, i.e., freestyle, breast stroke, butterfly, etc.” – para. [0012]/e.g. “Another performance parameter which may be derived from the velocity is detection of the individual strokes performed by the swimmer 12. The strokes may be detected by the swim training device 10 via a stroke detector 32 in communication with the control unit 28. The individual strokes may be identified by analyzing the changes in the swimming speed and recognizing that the swimmer's speed varies throughout a single stroke. In other words, the stroke detector 32 may detect a periodic change in velocity as the swimmer 12 performs consecutive strokes. The velocity data may be stored to construct a speed profile, and each stroke may be associated with one cycle of the velocity waveform data.” - para. [0042], [0049]); and
the step of identifying the swimming state of the user to be the swimming state that corresponds to the template data associated with the test data that are successfully matched comprises:
identifying the swimming stroke of the user to be breaststroke, freestyle, butterfly stroke or backstroke that corresponds to the template data associated with the test data that are successfully matched (e.g., “The control unit may be configured to generate the feedback signal in response to the swimming speed matching a predetermined threshold speed. The predetermined threshold speed may relate to an upper speed target. The control unit may be programed to generate a performance signal in response to reaching or achieving various goals, such as time, distance, average speed, and/or peak speed. The control unit may also have selectable modes for stroke interpretation for different stroke types, i.e., freestyle, breast stroke, butterfly, etc.” - para. [0012], [0042], [0049]).
Referring to claim 3, Sweeney et al. disclose a method for monitoring a swimming state by using a wearable device (Figures 2 & 6), wherein the step of controlling a sensor to collect swimming stroke data of the user comprises:
controlling to collect three-axis acceleration data of the swimming stroke of the user by using a three-axis acceleration sensor, and obtain the test data (e.g., “The individual strokes may be identified by analyzing the changes in the swimming speed and recognizing that the swimmer's speed varies throughout a single stroke. In other words, the stroke detector 32 may detect a periodic change in velocity as the swimmer 12 performs consecutive strokes. The velocity data may be stored to construct a speed profile, and each stroke may be associated with one cycle of the velocity waveform data. For instance, the stroke detector 32 may recognize a new stroke when the acceleration data changes from a negative acceleration (i.e., deceleration) to a positive acceleration. In general, a swimming stroke is either in acceleration mode with energy coming from the hands and feet or in deceleration mode during recovery of the arms and feet. The stroke detector 32 may be configured to detect the end of each stroke when the acceleration ceases or reverses.” – para. [0042], [0049]); and
the step of matching the test data with each template data comprises:
for a group of test data, matching data of each axis direction of the three axis directions respectively with data of corresponding axis direction in the template data, and obtaining a e.g., “The individual strokes may be identified by analyzing the changes in the swimming speed and recognizing that the swimmer's speed varies throughout a single stroke. In other words, the stroke detector 32 may detect a periodic change in velocity as the swimmer 12 performs consecutive strokes. The velocity data may be stored to construct a speed profile, and each stroke may be associated with one cycle of the velocity waveform data. For instance, the stroke detector 32 may recognize a new stroke when the acceleration data changes from a negative acceleration (i.e., deceleration) to a positive acceleration. In general, a swimming stroke is either in acceleration mode with energy coming from the hands and feet or in deceleration mode during recovery of the arms and feet. The stroke detector 32 may be configured to detect the end of each stroke when the acceleration ceases or reverses.” – para. [0042], [0049]).
As to claim 4, Sweeney et al. disclose a method for monitoring a swimming state by using a wearable device (Figures 2 & 6), wherein the step of controlling a sensor to collect swimming stroke data of the user comprises:
controlling the sensor to collect and obtain swimming stroke data of a swimming lap of the user (e.g., “Once the individual strokes are detected by the stroke detector 32, the performance data may include stroke information. For instance, it is contemplated that the number of strokes performed by the swimmer 12 during a given period of time (i.e., during a lap, during a training period, etc) may be reported to the swimmer 12. Furthermore, the average time per stroke and the average speed per stroke may also be calculated.” – para. [0044]-[0046]); and
selecting swimming stroke data of a stroke cycle from the swimming stroke data of the swimming lap of the user as the test data (e.g., “Once the individual strokes are detected by the stroke detector 32, the performance data may include stroke information. For instance, it is contemplated that the number of strokes performed by the swimmer 12 during a given period of time (i.e., during a lap, during a training period, etc) may be reported to the swimmer 12. Furthermore, the average time per stroke and the average speed per stroke may also be calculated.” – para. [0044]-[0046]).
Referring to claim 5, Sweeney et al. disclose a method for monitoring a swimming state by using a wearable device (Figures 2 & 6), wherein the step of selecting swimming stroke data of a stroke cycle from the swimming stroke data of the swimming lap of the user as the test data comprises:
e.g., “The auditory feedback swim training device may further include a stroke detector (i.e., detects stroke completions or stroke cycles) in communication with the control unit and configured to determine individual swimming strokes based on changes in swim speed. The stroke detector may communicate a stroke signal to the control unit in response to detection of each swimming stroke. The control unit may be configured to generate the feedback signal in response to receiving the stroke signal.” – para. [0014], [0042]); or
acquiring a total number N of stroke cycles in the swimming lap of the user, and when N is an even number, selecting the swimming stroke data of the N/2 stroke cycle or the N/2+1 stroke cycle as the test data, and when N is an odd number, selecting the swimming stroke data of the (N+1)/2 stroke cycle as the test data.
As to claim 6, Sweeney et al. disclose a method for monitoring a swimming state by using a wearable device (Figures 2 & 6), wherein the step of selecting swimming stroke data of a stroke cycle from the swimming stroke data of the swimming lap of the user as the test data comprises: 
in axis direction data that correspond to a forward direction of swimming, selecting data between two neighboring waveform peak values which are used as end points as the swimming stroke data of a stroke cycle (e.g., “The individual strokes may be identified by analyzing the changes in the swimming speed and recognizing that the swimmer's speed varies throughout a single stroke. In other words, the stroke detector 32 may detect a periodic change in velocity as the swimmer 12 performs consecutive strokes. The velocity data may be stored to construct a speed profile, and each stroke may be associated with one cycle of the velocity waveform data. For instance, the stroke detector 32 may recognize a new stroke when the acceleration data changes from a negative acceleration (i.e., deceleration) to a positive acceleration. In general, a swimming stroke is either in acceleration mode with energy coming from the hands and feet or in deceleration mode during recovery of the arms and feet. The stroke detector 32 may be configured to detect the end of each stroke when the acceleration ceases or reverses.” – para. [0042], [0049]).
Referring to claim 9, Sweeney et al. disclose a wearable device, wherein the wearable device is provided therein with a sensor and a swimming mode (Figures 2 & 6), and comprises:
e.g. “Another performance parameter which may be derived from the velocity is detection of the individual strokes performed by the swimmer 12. The strokes may be detected by the swim training device 10 via a stroke detector 32 in communication with the control unit 28. The individual strokes may be identified by analyzing the changes in the swimming speed and recognizing that the swimmer's speed varies throughout a single stroke. In other words, the stroke detector 32 may detect a periodic change in velocity as the swimmer 12 performs consecutive strokes. The velocity data may be stored to construct a speed profile, and each stroke may be associated with one cycle of the velocity waveform data.” - para. [0042], [0049]);
a test data collecting unit, for, when a monitoring process starts, activating the swimming mode according to an instruction given by a user who will immediately enter water, controlling the sensor to collect swimming stroke data of the user, and obtaining test data from the swimming stroke data for identifying a swimming state of the user (e.g., “Various implementations of the swim training device 10 include a user interface for allowing the user to select various operational modes and make requests for performance data. The user interface includes a selection tool 62 in operative communication with the control unit 28 and configured to receive user input corresponding to desired swimming performance data.” - para. [0059]), and after the swimming mode has been activated (e.g., “The control unit may also have selectable modes for stroke interpretation for different stroke types, i.e., freestyle, breast stroke, butterfly, etc.” - para. [0012], [0042]-[0043], [0059]), controlling a sensor (e.g., stroke detector 32 – Figure 6) to collect swimming stroke data of the user (para. [0014], [0035], [0042], [0044]); and
a swimming state identifying unit, for matching the test data with each template data (e.g., real-time feedback – para. [0035]), and when the test data that are successfully matched the template data exist, identifying the swimming state of the user to be the swimming state that corresponds to the template data associated with the test data that are successfully matched (para. [0012], [0035], [0046], [0048]).
As to claim 10, Sweeney et al. disclose a wearable device, wherein the wearable device is provided therein with a sensor and a swimming mode (Figures 2 & 6), wherein the template storing unit is for collecting standard swimming stroke data in advance, generating the template data according to the collected standard swimming stroke data and storing the template data in the wearable device, wherein the standard swimming stroke data comprise at least breaststroke data, freestyle data, butterfly stroke data and backstroke data (e.g., “The control unit may be programed to generate a performance signal in response to reaching or achieving various goals, such as time, distance, average speed, and/or peak speed. The control unit may also have selectable modes for stroke interpretation for different stroke types, i.e., freestyle, breast stroke, butterfly, etc.” – para. [0012]/e.g. “Another performance parameter which may be derived from the velocity is detection of the individual strokes performed by the swimmer 12. The strokes may be detected by the swim training device 10 via a stroke detector 32 in communication with the control unit 28. The individual strokes may be identified by analyzing the changes in the swimming speed and recognizing that the swimmer's speed varies throughout a single stroke. In other words, the stroke detector 32 may detect a periodic change in velocity as the swimmer 12 performs consecutive strokes. The velocity data may be stored to construct a speed profile, and each stroke may be associated with one cycle of the velocity waveform data.” - para. [0042], [0049]); 
the swimming state identifying unit is for identifying the swimming stroke of the user to be breaststroke, freestyle, butterfly stroke or backstroke that corresponds to the template data associated with the test data that are successfully matched (e.g., “The control unit may be programed to generate a performance signal in response to reaching or achieving various goals, such as time, distance, average speed, and/or peak speed. The control unit may also have selectable modes for stroke interpretation for different stroke types, i.e., freestyle, breast stroke, butterfly, etc.” – para. [0012]/e.g. “Another performance parameter which may be derived from the velocity is detection of the individual strokes performed by the swimmer 12. The strokes may be detected by the swim training device 10 via a stroke detector 32 in communication with the control unit 28. The individual strokes may be identified by analyzing the changes in the swimming speed and recognizing that the swimmer's speed varies throughout a single stroke. In other words, the stroke detector 32 may detect a periodic change in velocity as the swimmer 12 performs consecutive strokes. The velocity data may be stored to construct a speed profile, and each stroke may be associated with one cycle of the velocity waveform data.” - para. [0042], [0046], [0048]-[0049]);
the sensor is a three-axis acceleration sensor, and the test data collecting unit is for controlling the three-axis acceleration sensor to collect three-axis acceleration data of the swimming stroke of the user, and obtain the test data (e.g., “The individual strokes may be identified by analyzing the changes in the swimming speed and recognizing that the swimmer's speed varies throughout a single stroke. In other words, the stroke detector 32 may detect a periodic change in velocity as the swimmer 12 performs consecutive strokes. The velocity data may be stored to construct a speed profile, and each stroke may be associated with one cycle of the velocity waveform data. For instance, the stroke detector 32 may recognize a new stroke when the acceleration data changes from a negative acceleration (i.e., deceleration) to a positive acceleration. In general, a swimming stroke is either in acceleration mode with energy coming from the hands and feet or in deceleration mode during recovery of the arms and feet. The stroke detector 32 may be configured to detect the end of each stroke when the acceleration ceases or reverses.” – para. [0042], [0049]); and
e.g., “The individual strokes may be identified by analyzing the changes in the swimming speed and recognizing that the swimmer's speed varies throughout a single stroke. In other words, the stroke detector 32 may detect a periodic change in velocity as the swimmer 12 performs consecutive strokes. The velocity data may be stored to construct a speed profile, and each stroke may be associated with one cycle of the velocity waveform data. For instance, the stroke detector 32 may recognize a new stroke when the acceleration data changes from a negative acceleration (i.e., deceleration) to a positive acceleration. In general, a swimming stroke is either in acceleration mode with energy coming from the hands and feet or in deceleration mode during recovery of the arms and feet. The stroke detector 32 may be configured to detect the end of each stroke when the acceleration ceases or reverses.” – para. [0042], [0049]).
Referring to claim 11, Sweeney et al. disclose a wearable device, wherein the wearable device is provided therein with a sensor and a swimming mode (Figures 2 & 6), wherein the test data collecting unit is for controlling the sensor to collect to obtain swimming stroke data of a swimming lap of the user (e.g., “Once the individual strokes are detected by the stroke detector 32, the performance data may include stroke information. For instance, it is contemplated that the number of strokes performed by the swimmer 12 during a given period of time (i.e., during a lap, during a training period, etc) may be reported to the swimmer 12. Furthermore, the average time per stroke and the average speed per stroke may also be calculated.” – para. [0044]-[0046]); and selecting swimming stroke data of a stroke cycle from the swimming stroke data of the swimming lap of the user as the test data (e.g., “The auditory feedback swim training device may further include a stroke detector (i.e., detects stroke completions or stroke cycles) in communication with the control unit and configured to determine individual swimming strokes based on changes in swim speed. The stroke detector may communicate a stroke signal to the control unit in response to detection of each swimming stroke. The control unit may be configured to generate the feedback signal in response to receiving the stroke signal.” – para. [0014], [0042]).
As to claim 12, Sweeney et al. disclose a wearable device, wherein the wearable device is provided therein with a sensor and a swimming mode (Figures 2 & 6), wherein the test data collecting unit is for acquiring a total number of stroke cycles in the swimming lap of the user, and selecting the swimming stroke data of any stroke cycle other than a first stroke cycle and a last stroke cycle as the test data (e.g., “The auditory feedback swim training device may further include a stroke detector (i.e., detects stroke completions or stroke cycles) in communication with the control unit and configured to determine individual swimming strokes based on changes in swim speed. The stroke detector may communicate a stroke signal to the control unit in response to detection of each swimming stroke. The control unit may be configured to generate the feedback signal in response to receiving the stroke signal.” – para. [0014], [0042]); or
acquiring a total number N of stroke cycles in the swimming lap of the user, and when N is an even number, selecting the swimming stroke data of the N/2 stroke cycle or the N/2+1 stroke cycle as the test data, and when N is an odd number, selecting the swimming stroke data of the (N+1)/2 stroke cycle as the test data.
Referring to claim 13, Sweeney et al. disclose a wearable device, wherein the wearable device is provided therein with a sensor and a swimming mode (Figures 2 & 6), wherein the test data collecting unit is for, in axis direction data that correspond to a forward direction of swimming, selecting data between two neighboring waveform peak values which are used as end points as the swimming stroke data of a stroke cycle (e.g., “The individual strokes may be identified by analyzing the changes in the swimming speed and recognizing that the swimmer's speed varies throughout a single stroke. In other words, the stroke detector 32 may detect a periodic change in velocity as the swimmer 12 performs consecutive strokes. The velocity data may be stored to construct a speed profile, and each stroke may be associated with one cycle of the velocity waveform data. For instance, the stroke detector 32 may recognize a new stroke when the acceleration data changes from a negative acceleration (i.e., deceleration) to a positive acceleration. In general, a swimming stroke is either in acceleration mode with energy coming from the hands and feet or in deceleration mode during recovery of the arms and feet. The stroke detector 32 may be configured to detect the end of each stroke when the acceleration ceases or reverses.” – para. [0042], [0049]).
Allowable Subject Matter
6.	Claims 7-8 and 14-15 are objected to as being dependent upon a rejected base claim and/or rejected under 112, sixth paragraph for claims 14-15, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The reason for allowance of claims 7 and 14 is the inclusion of for conducting smoothing filtering processing on the selected swimming stroke data of a stroke cycle by using K time-nearest neighbor mean filtering, to filter out noise interference; and conducting data 

The reason for allowance of claims 8 and 15 is the inclusion of by using dynamic time warping DTW, calculating a shortest DTW distance between the data of each axis direction of the group of test data that have been normalized and the data of the corresponding axis direction of each template data respectively, summating shortest DTW distances of the axis directions, and using template data that have a minimum summation value as the template data associated with the group of test data.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.